DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the limitation “determine which determines” renders the claim indefinite, it is unclear what the intended meaning of this limitation would be.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samset et al. (US 2017/0213380; hereinafter Samset).
Samset shows an ultrasonic diagnostic apparatus ([0014]) comprising: processing circuitry configured to: acquire a B mode image in which a signal intensity of reflected waves obtained in such a manner that ultrasonic waves are transmitted to a scanning area in a subject and reflected in the subject is represented by luminance levels ([0053]), and a Doppler image of a region of interest included in the scanning area ([0053]); and cause a display to display the Doppler image superposed on the B mode image acquired ([0053]), change a display state of the Doppler image displayed on the display using a feature quantity obtained on the basis of at least one of the B mode image and the Doppler image in a time series acquired (calculate flow transparency values based on velocity, variance, time, and space; [0053]-[0055]).
Also, wherein the processing circuitry is configured to decrease visibility of the Doppler image displayed on the display on the basis of the feature quantity ([0034]); wherein the processing circuitry is configured to control the Doppler image displayed on the display such that the Doppler image is not displayed on the basis of the feature quantity (full transparency, [0034]); the processing circuitry is configured to change a degree of transmission of the Doppler image displayed on the display on the basis of the feature quantity ([0043]); wherein the feature quantity is derived on the basis of a variance value with time of a distance from the body surface of the subject to a target region included in the scanning area on the basis of the B mode image or the Doppler image (calculate transparency values based upon variance/time; [0055]); wherein the target region includes a blood vessel in the subject ([0053]); wherein the feature quantity is derived on the basis of a variance value with time of luminance information acquired from the B mode image ([0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samset et al. (US 2017/0213380; hereinafter Samset) in view of Ebata (US 2017/0367587).
Samset shows the invention substantially as described in the 102 rejection above.
Samset fails to show wherein the processing circuitry is further configured to: determine which determines whether a probe that transmits the ultrasonic waves is stable on the basis of the feature quantity, the processing circuitry is configured to determine that the probe is stable, the processing circuitry is configured to decrease the visibility of the Doppler image displayed on the display to be lower than the visibility when the probe is not stable; the feature quantity is derived on the basis of information representing a size of a motion vector derived from correlation between frames of the B mode image.
Ebata discloses a combined photoacoustic/ultrasound imaging system.  Ebata teaches wherein the processing circuitry is further configured to: determine which determines whether a probe that transmits the ultrasonic waves is stable on the basis of the feature quantity, the processing circuitry is configured to determine that the probe is stable (detect contact pressure of probe, [0068]); the feature quantity is derived on the basis of information representing a size of a motion vector derived from correlation between frames of the B mode image (calculate motion vector between frames, [0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Samset to utilize information regarding probe contact or motion between frames as taught by Ebata in order to further characterize the properties of of the ultrasound diagnostic measurement to obtain a more accurate representation of the patient’s tissue state.  The stability/motion of the probe will affect the ultrasound measurements, and thus accounting for these variables ultimately improves the measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793